Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alonzo Dennis Copeland, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint as time-barred. The district court has granted Copeland’s Fed.R.Civ.P. 59(e) motion, vacated its dismissed order, and the complaint reinstated. Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.